COXE, District Judge.
It is clear from the affidavits submitted on this motion that the corporate defendants are “transacting business” in the Southern District; that is all that is required to sustain the venue here under Section 12 of the Clayton Act, 15 U.S.C.A. 22. Eastman Kodak Co. v. Southern Photo Co., 273 U.S. 359, 47 S.Ct. 400, 71 L.Ed. 684; Hansen Packing Company v. Armour & Co., D.C., 16 F.Supp. 784; Sure-Fit Products Co. v. Fry Products Inc., D.C., 23 F.Supp. 610
The motion of the defendants to quash the service is denied.